IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                   July 22, 2014 Session

 TAMMY GIPSON V. STATE FARM FIRE AND CASUALTY COMPANY,
                          ET AL.

                   Appeal from the Circuit Court for Shelby County
                     No. CT00177708      Donna M. Fields, Judge




                No. W2013-02872-COA-R3-CV - Filed November 4, 2014



W. N EAL M CB RAYER, J., concurring in part and dissenting in part.

       I fully concur with the majority that the trial court’s grant of summary judgment
should be reversed in light of the factual dispute over ownership of the automobile operated
by Ms. Gipson at the time of the accident. I disagree, however, that the trial court’s decision
to bifurcate the trial and to realign the parties is not ripe for appellate review. Because “[a]
broad appeal from a final decree brings up the whole case, including all interlocutory orders
and decrees, for review,” Guion v. Nat’l Bank of Commerce, 218 S.W.2d 739, 742 (Tenn.
Ct. App. 1948), I would review the decision to bifurcate the trial and realign the parties.
Therefore, I respectfully dissent from the portion of the opinion that declines to consider the
issues of bifurcation and realignment.


                                                   _________________________________
                                                   W. NEAL McBRAYER, JUDGE